Citation Nr: 0116653	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected right knee disability, status post twisting injury 
with post-traumatic degenerative arthritis.  

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected low back myofascial pain syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 21, 1976, to April 8, 1977, and from October 15, 
1987, to December 3, 1993.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to a compensable evaluation for service-connected 
right knee disability, status post twisting injury with post-
traumatic degenerative arthritis.  The veteran is also 
seeking appellate review of a December 1999 rating decision 
of the RO, which denied service connection for a left knee 
disability.  

In an August 1999 rating decision, the RO granted service 
connection for a back disability and assigned a 10 percent 
disability rating.  The Board is of the opinion that the 
veteran submitted a timely Notice of Disagreement as to that 
decision.  A Statement of the Case has not been issued with 
respect to that issue.  Thus, that claim has not been 
perfected for appellate review and must be remanded to the RO 
for the issuance of a Statement of the Case.  See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).

The Board notes that in April 2001 the veteran appeared for a 
Travel Board hearing before the undersigned Member of the 
Board at the RO; a transcript of the hearing is contained in 
the record.  



REMAND

The veteran claims entitlement to a compensable evaluation 
for his service-connected right knee disability, service 
connection for a left knee disorder, and an evaluation in 
excess of 10 percent for a service-connected low back 
disability.  

In the interest of clarity, the Board will discuss a 
preliminary issue and then address the reasons for the remand 
of each issue separately.  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 106-475, 114 Stat. 2096; see 
also Holliday v. Principi, 14 Vet. App. 280 (2001).  

The new statute also provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA § 3(a) (to be codified at 
38 U.S.C.A. § 5103A).  

Service-connected right knee disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  

The RO granted the veteran service connection for his right 
knee disability in a rating decision dated in August 1994; he 
was assigned a non-compensable evaluation.  In its decision, 
the RO indicated that the veteran was not entitled to a 
compensable evaluation because there was no current 
limitation of function.  

The veteran contends that his right knee disability is 
currently manifested by pain, swelling, and instability.  

Although the record contains recent treatment records, it 
does not appear that the veteran has been afforded a VA 
examination to determine his current level of disability.  
The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See 38 C.F.R. §§ 4.1, 4.2 (2000); see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Therefore, the Board finds that this matter should be 
REMANDED for a VA examination to determine the current 
severity of the veteran's service-connected right knee 
disability.

Left knee disorder

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  The veteran claims 
entitlement to service connection for residuals of a left 
knee injury, which he contends, occurred in service in March 
1977.  

Service medical records indicate that the veteran suffered a 
strain of the left medial collateral ligament in March 1977.  
However, that a condition or injury occurred in service alone 
is not enough, there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

According to the veteran's testimony at a Travel Board 
hearing before the undersigned Board member, his left knee 
condition is currently manifested by pain, locking, and 
swelling.  He contends that he wears a brace to support the 
left knee as needed.  

In its June 2000 statement of the case, the RO appears to 
have denied the veteran's claim of entitlement to service 
connection for residuals of a left knee disability due to the 
lack of a current diagnosed disability.  However, the veteran 
was not afforded a VA examination to determine whether he has 
a current disability.  When the Board determines that the 
record before it is inadequate to base a decision upon, then 
a remand is required.  See Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

Service-connected back disability

As discussed above, in its August 1999 rating decision, the 
RO granted the veteran's claim of entitlement to service 
connection for a back disorder, and assigned a 10 percent 
disability rating.  In November 1999, the veteran submitted a 
signed statement in which he expressed disagreement only as 
to the rating assigned in that decision.  The Board is of the 
opinion that this statement constitutes a timely Notice of 
Disagreement (NOD) with respect to the August 1999 rating 
decision.  See 38 U.S.C.A. 7105; 38 C.F.R. 20.201, 20.302.  
The filing of an NOD initiates the appeal process, and a 
statement of the case must be issued.  See 38 C.F.R. 
§§ 19.26; 19.29; Manlincon, 12 Vet. App. 241; see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, the matters on appeal are remanded for the 
following actions:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his left knee condition 
and his service-connected right knee 
disability, including degenerative 
arthritis.  After securing the necessary 
release(s), the RO should obtain those 
records that have not previously been 
associated with the veteran's VA claims 
folder.  The RO should notify the veteran 
if identified records are unavailable.

3.  The veteran should be afforded a VA 
examination to determine whether he 
currently has a left knee disability and, 
if so, whether such is at least as likely 
as not to have been caused by the injury 
in 1977.  The examiner should also 
determine the current severity of the 
veteran's service-connected right knee 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination and review of such 
should be cited in the examination 
report.  The examiner should state what 
is considered a normal range of motion; 
determine the degrees of the veteran's 
range of motion; and then express an 
opinion as to whether such represents a 
mild, moderate, or severe limitation of 
motion.  The examiner should also 
ascertain the presence and degree or 
absence of positive Goldthwait's sign and 
assess whether there is functional loss 
due to pain as demonstrated by weakness, 
fatigability, incoordination, or pain on 
movement of a joint.  A written report of 
the examination should be placed in the 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied the veteran 
and his representative should be furnished 
a supplemental statement of the case, 
which contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  The Supplemental Statement of the Case 
should also address the veteran's claim of 
entitlement to an evaluation in excess of 
10 percent for his service-connected back 
disability.  The veteran should be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) with 
respect to that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examination could result in the 
denial of his claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2000).



